Citation Nr: 0515829	
Decision Date: 06/13/05    Archive Date: 06/21/05	

DOCKET NO.  01-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
multilevel (C4-C7) cervical discectomy and fusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military service from September 1981 
to December 2000.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which granted service connection for 
the veteran's postoperative cervical spine disability, and 
assigned a 10 percent evaluation.  In the subsequently issued 
June 2001 statement of the case, the RO granted the veteran 
an increased evaluation from 10 to 40 percent.  The appeal 
continues.  This issue must be remanded to the RO via the 
Appeals Management Center in Washington, DC.



REMAND

At no time during the pendency of this appeal does it appear 
that the veteran was provided with formal notice of VCAA, and 
the VA duties to assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2002).  Although the veteran was provided with 
notice of the regulatory implementation of VCAA, at no time 
during the pendency of the appeal has the RO notified him of 
the evidence necessary to substantiate his claim, separate 
and apart from statements of the case.  In the January 2004 
supplemental statement of the case, the veteran was first 
informed of the significant changes in the schedular criteria 
for evaluating disabilities of the spine.  This was the first 
time that the veteran was informed that increased evaluations 
for his cervical spine disability could be awarded based upon 
documented incapacitating episodes.  Because of this defect 
in regulatory due process, the case must be remanded for VCAA 
compliance.

In carefully reviewing the documentary and clinical evidence 
on file, the Board notes that the 40 percent evaluation 
awarded the veteran in June 2001 appears to have been based 
upon the now superseded criteria at Diagnostic Code 5293 for 
severe and reoccurring attacks of cervical disc disease with 
intermittent relief.  The veteran was last examined, however, 
by VA in April 2001, which was shortly after his third 
cervical spine discectomy with fusion.  The RO sought to have 
the veteran again provided a VA orthopedic examination in 
December 1992, but the veteran failed to appear therefor.  
There is an indication that he was properly notified at his 
last-known address in Texas, but the Board cannot conclude to 
a certainty that he received this notice.  Because the 
evidence on file shows that the veteran has undergone three 
separate cervical discectomies with fusion which has resulted 
in an incomplete fusion at C5-C6, and because it is unclear 
to what extent, if any, that the veteran may have radicular 
symptoms to the upper extremities as a result of this 
service-connected disability, a contemporaneous examination 
is necessary to determine whether the veteran may be entitled 
to an evaluation in excess of his currently assigned 40 
percent.

For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  Initially, the RO should provide the 
veteran with formal notice of VCAA and 
the duties to assist.  This notification 
should request the veteran to respond 
specifically with either copies of 
medical records which are not already on 
file or with sufficient information and 
completed medical release forms so that 
the RO may collect any additional medical 
records, not already on file, of the 
veteran's treatment with VA or with 
private practitioners.  Any additional 
outstanding medical evidence relevant to 
the veteran's cervical spine disability 
should be collected and included in the 
claims folder.

2.  Thereafter, the veteran should be 
referred for a VA examination.  His 
claims folder must be made available to 
the examining physician for review in 
conjunction with the examination.  The 
physician should provide a detailed 
report of findings with respect to the 
veteran's postoperative cervical spine 
disability including a report of all six 
cervical spine ranges of motion and a 
discussion of any documented periods of 
incapacitation, defined in the regulation 
as periods of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Additionally, this examination should 
attempt to quantify to the extent 
possible any radicular, neurological 
symptoms of the upper extremities or 
elsewhere which are directly attributable 
to the veteran's postoperative cervical 
spine problems.  A complete and legible 
report of examination is essential.

3.  After completing the above, the RO 
should again address the veteran's claim 
for an increased evaluation.  If the 
decision is not to his and his 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case and offered an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


